'Per Curiam,
This is a rule to sho,w cause why the plaintiff’s appeal from an order dissolving their attachment issued under the Act of March *31717,1869, P. L. 8, should not be quashed. It is apparent from the appellants’ answer to this rule that the matter complained of is, not that the court did not have jurisdiction to dissolve the attachment, nor that there is any irregularity in the proceedings, but that the court erred in not talcing a different view of the evidence. But the appeal in such a case brings up nothing but the record proper, which does not include the evidence on which the court acted in dissolving the attachment. Hence, if the proceedings are regular, the action of the court is not reviewable on appeal: Wetherald v. Shupe, 109 Pa. 389; Black v. Oblender, 2 Mona. 339 ; Hoppes v. Houtz, 133 Pa. 34; Hall v. Oyster, 168 Pa. 399 ; Werner v. Gross, 174 Pa. 622 ; Lafferty v. Corcoran, 175 Pa. 5. Ordinarily, an appeal will not be quashed before the return day, but it has been done in cases of appeals from interlocutory judgments ; also where the record showed a waiver of appeal, and in other exceptional instances. As the object of this appeal is not to correct any error of record, but to bring up for review the discretionary action of the court on the evidence — a matter not reviewable — it seems to be a proper case to entertain a motion to quash before the return day.
The rule to show cause why the appeal should not be quashed is made absolute.